 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         No. 2:18-CR-00196-TLN
12                      Plaintiff,
13           v.                                        ORDER
14   MIGUEL CERVANTES,
15                      Defendant.
16

17           Pursuant to Local Rule 141 (b) and based upon the representation contained in

18   Defendant’s Request to Seal, IT IS HEREBY ORDERED that the defendant’s “NOTICE AND

19   REQUEST TO SEAL AND TAKE OTHER PROTECTIVE MEASURES AS DEEMED

20   APPROPRIATE PURSUANT TO 5K1.1” as well as “DEFENDANT’S SENTENCING

21   MEMORANDUM” filed on or about February 6, 2020, shall be SEALED until further order of

22   this Court.

23           It is further ordered that access to the sealed documents shall be limited to the counsel for

24   Defendant and the government.

25           The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S.

26   District Court for the District of Oregon, 920 F .2d 1462 (9th Cir. 1990). The Court finds that, for

27   the reasons stated in Defendant’s request, sealing the Defendant’s documents serves a compelling

28   interest.
                                                       1
 1         IT IS SO ORDERED.
 2   Dated: February 13, 2020
                                    Troy L. Nunley
 3
                                    United States District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                2
